COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 DANIEL LIRA,                                      §
                                                                 No. 08-08-00225-CR
                   Appellant,                      §
                                                                    Appeal from the
 v.                                                §
                                                             171st Judicial District Court
                                                   §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                   §
                   Appellee.                                     (TC# 20070D00353)
                                                   §


                                  MEMORANDUM OPINION

       Daniel Lira attempts to appeal his convictions for attempt to commit theft of property,

greater than twenty thousand dollars, and less than one hundred thousand dollars and unlicensed

use of a criminal instrument. He was sentenced to serve 2 years’ in prison for each count,

sentences to be served concurrently. Finding that Appellant did not timely file a notice of appeal,

we dismiss this appeal for lack of jurisdiction.

       The record before us indicates that Appellant’s sentence was imposed in open court on

March 29, 2007. Appellant did not file a motion for new trial. Appellant’s notice of appeal was

not filed until June 20, 2008. By letter dated June 24, 2008, the clerk of this Court notified

Appellant in writing of our intent to dismiss the appeal for lack of jurisdiction and requesting a

response showing grounds why the appeal should continue. Appellant has not responded to the

Court’s notice.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). Appellant’s notice of appeal was due to be filed on
April 28, 2007, thirty days after the date sentence was imposed in open court. See TEX .R.APP .P.

26.2(a)(1). Pursuant to Rule 26.3, a court of appeals may grant an extension of time to file a

notice of appeal if the notice is filed within fifteen days after the last day allowed, and within the

same period, a motion is filed with the court of appeals reasonably explaining the need for the

extension of time. TEX .R.APP .P. 26.3; Olivo, 918 S.W.2d at 522. Because Appellant did not file

his notice of appeal until June 20, 2008, he failed to perfect the appeal. Accordingly, we dismiss

the appeal for want of jurisdiction.



September 11, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                  -2-